DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on 3/4/2021.
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-044509, filed on 3/13/2020.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 in the claim limitations, line 7 “operation controllers for changing the parameter associated therewith,” should be --operation controllers for changing a parameter associated therewith,-- as otherwise there is insufficient antecedent basis for the claim limitations.
Claim 11 in the claim limitations, line 6 “operation controllers for changing the parameter associated therewith,” should be --operation controllers for changing a parameter associated therewith,-- as otherwise there is insufficient antecedent basis for the claim limitations.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 2 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 2, claim limitations “a mode operation controller configured to receive user operations” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a mode operation controller” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“a mode operation controller” coupled with functional language “receive user operations”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: a mode operation controller and behavior was found described in [0129] In the above example, the audio mixer 10 includes a physical operation controller (the user-defined key 6143) configured to receive the designation of the first adjustment mode and the designation of the second 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over TERADA et al. (hereinafter TERADA), US 2009/0028359 A1, in view of Lin et al. (hereinafter Lin), US 2015/0193196 A1.

TERADA was disclosed in an IDS dated 9/2/2021.

Regarding independent claim 1, TERADA discloses an audio processing apparatus ([0035] FIG. 3 digital mixer 1) for a plurality of channels ([0036] As shown in FIG. 3…an allocation channel strip portion 51 configured to include eight channel strips), the audio processing apparatus comprising: a display device for displaying parameters of audio processing ([0028] A touch screen 15 (a display device) is provided on a panel of the digital mixer 1 (the audio processing apparatus comprising)…The touch screen 15 is configured to include…a screen of controls that can change parameter of channels is displayed (for displaying parameters of audio ; a plurality of operation controllers, each associated with one of the plurality of channels, disposed in channel strips ([0037]-[0038] In FIG. 3, the detailed configuration of the allocation channel strip portion 51 is shown in an enlarged manner, and eight channel strips of i=1 to i=8 are provided.  The configurations of the channel strips are the same, and the channel strip of i=1 will be described below.  An encoder 60-1 is a knob control that rotates endlessly and can change a value of an assigned parameter of a channel assigned to the corresponding channel strip by the selection channel operation portion 50; thus – there are a plurality of encoder knob controls (a plurality of operation controllers) one for each of the eight channel strips and each encoder knob is within each of the eight strips, i.e. encoder 60-1 of channel strip i=1 (each associated with one of the plurality of channels, disposed in channel strips)); and a processor configured to detect an operation amount of each of the plurality of operation controllers for changing the parameter associated therewith ([0028] Controls 16 are a knob control for changing a parameter of a selected channel, and a control provided in a channel strip, [0029] The CPU 10 changes the current values of the parameters stored in the RAM 12 according to the operation of a control, such as a knob, and…effects processing performed by the signal processing portion 19 on the basis of the current values of the parameters, [0037]-[0038] In FIG. 3, the detailed configuration of the allocation channel strip portion 51 is shown in an enlarged manner, and eight channel strips of i=1 to i=8 are provided.  The configurations of the channel strips are the same, and the channel strip of i=1 will be described below.  An encoder 60-1 is a knob control that rotates endlessly and can change a value of an assigned parameter of a channel assigned to the corresponding channel strip by the selection 
TERADA does not expressly teach including: in a first mode, a first operation amount of a first parameter for a first operation controller, among the plurality of operation controllers, displayed on the display device; and in a second mode, a second operation amount of a second parameter for each of the plurality of operation controllers for the plurality of channels.  
However, Lin teaches including in a first mode, a first operation amount of a first parameter for a first operation controller, among plurality of operation controllers, displayed on display device ([0092] FIG. 9A exemplary user interface…In FIG. 9A, the user has selected the “Classical” genre, and therefore the predefined sound profile for dynamic equalization for the “Classical” genre has been loaded…Each range is equipped with a slider 940 that begins at the value predefined for that range in “Classical” music.  The user can manipulate any or all of these sliders up and down along their vertical range 930 to modify the sound presented; thus – this suggests that in the “Classical” genre selection (including in a first mode), the first slider (a first operation controller) associated with vertical range for “25Hz” begins at a predefined value (a first operation amount of) for that range in “Classical” music (a first parameter for) along with the other sliders (among a plurality of operation controllers) and ranges 
Because TERADA and Lin address the same issue of user interface enabling user input adjustments with controllers within channels associated with audio processing parameters, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings including: in a first mode, a first operation amount of a first parameter for a first operation controller, among a plurality of operation controllers, displayed on display device; and in a second mode, a second operation amount of a second parameter for each of the plurality of operation controllers for plurality of channels as suggested by Lin into TERADA’s apparatus, with a reasonable expectation of success, such that the user is able to select from at least two music genres each with predefined values that defines the beginning values of each of user selectable controls of each channel after which the including: in a first mode, a first operation amount of a first parameter for a first operation controller, among the plurality of operation controllers, displayed on the display device; and in a second mode, a second operation amount of a second parameter for each of the plurality of operation controllers for the plurality of channels.  This modification would have been motivated by the desire to improve the auditory experience for the user by modifying sound profiles based on individualized user settings while providing better control over auditory experience through well designed user interface (Lin [0002]).

Regarding dependent claim 2, TERADA, in view of Lin, teach the audio processing apparatus according to claim 1, further comprising a mode operation controller configured to receive user operations of switching between the first mode and the second mode (see Lin [0092] FIG. 9A-B show subscreens of an exemplary user interface by which the user can make detailed changes to the equalization settings of sound profiles…selector 910 allows the user to select which type of audio entertainment the user can be experiencing, while selector 920 provides choices within each type…genres, one “Classical” and one “Hip Hop”; thus – selector 910 allows the user to then provide further input to (further comprising a mode operation controller configured to receive user operations of) selecting (switching between) genre of “Classical” (the first mode) or “Hip Hop” (and the second mode)).  

the audio processing apparatus according to claim 2, wherein the processor switches to the second mode (the combination of TERADA and Lin suggests CPU changes (wherein the processor switches to) the current values of parameters according to the operation of a control and effects processing performed by the signal processing portion on the basis of the current values of the parameters per TERADA [0029] which is modified to incorporate processing user input of a selector that changes the dynamic equalization setting values to a “Hip Hop” genre (the second mode) per Lin [0092]) upon: the mode operation controller receiving a first user operation; and another selecting controller receiving another user operation of selecting the second parameter to be assigned to each of the plurality of operation controllers for the plurality of channels (see Lin [0092] FIG. 9A-B show subscreens of an exemplary user interface by which the user can make detailed changes to the equalization settings of sound profiles…selector 910 allows the user to select which type of audio entertainment the user can be experiencing, while selector 920 provides choices within each type.  Here, because “Music” has been selected with selector 910, musical genres are represented on selector 920…In FIG. 9B, the user has selected a different genre of Music, i.e., “Hip Hop.”  Accordingly, all of the dynamic equalization…are the predefined values for the “Hip Hop” sound profile, and one can see that these are different than the values for “Classical”…The user can manipulate any or all of these sliders up or down along their vertical ranges 930 to modify the sound presented; thus – this suggests that to change to “Hip Hop” sound profile, a user first provides input selection of “Music” to selector 910 (upon the mode operation controller receiving a first user operation) and .  

Regarding dependent claim 5, TERADA, in view of Lin teach the audio processing apparatus according to claim 2, wherein: the display device is a touch panel display (see TERADA [0028] A touch screen 15 is provided on a panel of the digital mixer 1…The touch screen 15 (is a touch panel display) is configured to include…a screen of controls that can change parameter of channels is displayed (a display device)), and the user operations are user touch operations received by the touch panel display (see Lin [0076] FIG. 4 presents a computer system 400, [0077] input 440 can include…a touch screen, [0092] FIG. 9A-B show subscreens of an exemplary user interface by which the user can make detailed changes to the equalization settings of sound profiles…selector 910 allows the user to select which type of audio entertainment the user can be experiencing, while selector 920 provides choices within each type…genres, one “Classical” and one “Hip Hop”; thus – selector 910 allows the user to then provide further input to selecting genre of “Classical” or “Hip Hop” which suggests user selections are user input 440 (and the user operations) provided to a touch screen (are user touch operations received by the touch panel display) of a computer system 400).  

Regarding dependent claim 6, TERADA, in view of Lin, teach the audio processing apparatus according to claim 2, wherein: the display device is a touch panel display (see TERADA [0028] A touch screen 15 is provided on a panel of the digital mixer 1…The touch screen 15 (is a touch panel display) is configured to include…a screen of controls that can change parameter of channels is displayed (a display device)), and the touch panel display receives a user touch operation of switching to the first mode (see Lin [0076] FIG. 4 presents a computer system 400, [0077] input 440 can include…a touch screen, [0092] FIG. 9A-B show subscreens of an exemplary user interface by which the user can make detailed changes to the equalization settings of sound profiles…selector 910 allows the user to select which type of audio entertainment the user can be experiencing, while selector 920 provides choices within each type…genres, one “Classical” and one “Hip Hop”; thus – this suggests selector 920 allowing the user to then provide input selecting genre of “Classical” (of switching to the first mode) is an user input 440 provided to a touch screen (and the touch panel display receives a user touch operation) of a computer system 400).  

Regarding dependent claim 7, TERADA, in view of Lin, teach the audio processing apparatus according to claim 1, wherein the display device displays the second parameter across the plurality of channels in the second mode (see Lin [0092] FIG. 9B exemplary user interface by which user can make detailed changes .  

Regarding dependent claim 8, TERADA, in view of Lin, teach the audio processing apparatus according to claim 1, wherein the display device highlights the first parameter in the first mode (see Lin [0092] FIG. 9A exemplary user interface by which user can make detailed changes to the equalization settings of sound profiles…selector 920 provides choices…musical genre are represented on selector 920…In FIG. 9A, the user has selected the “Classical” genre, and therefore the predefined sound profile for dynamic equalization for the “Classical” genre has been loaded; thus – FIG. 9A shows user interface displaying (wherein the display device) “Classical” genre represented as selected genre in selector 920 (highlights the first parameter in the first mode)).  

the audio processing apparatus according to claim 1, further comprising: a specific operation controller (see TERADA FIG. 3 [0038], [0044] Regarding the channel selection, a channel assigned to a channel strip of the corresponding SEL key is selected by operating any one of the SEL keys 61-1, 61-2,…in the allocation channel strip portion 51 to be turned on (wherein any one of the SEL keys 61-1, 61-2 construed as further comprising a specific operation controller)), wherein each of the plurality of operation controllers is a rotary encoder that also receives a push operation (see TERADA [0045] Thus, each knob control (is a rotary encoder) provided in the selection channel operating portion 50 (wherein each of the plurality of operation controllers) has a switch, such that a parameter value can be changed by rotation and an ON operation can be made by pressing the switch in the axial direction (that also receives a push operation)), and wherein the processor detects a specific operation upon detecting (see TERADA [0029] The CPU 10 changes the current values of the parameters stored in the RAM 12 according to the operation of a control; thus – this suggests that the CPU to change a current value associated (and wherein the processor detects a specific operation) with a control upon detecting (upon detecting) a user operation on a control): a user operation of the specific operation controller (see TERADA [0044] Regarding the channel selection, a channel assigned to a channel strip of the corresponding SEL key is selected by operating any one of the SEL keys 61-1, 61-2,…in the allocation channel strip portion 51 to be turned on; this suggests user input (a user operation) on a particular SEL key (of the specific operation controller) to be turned on to assign a channel); and the push operation of one of the plurality of operation controllers (see TERADA [0045] Thus, each knob control provided in the selection channel operating portion 50 has a switch, such that a parameter value can be changed by rotation and an ON operation can be made by pressing the switch in the axial direction.  By performing the ON operation on one of the knob controls with the switches, the parameter which can be changed by the knob control can be assigned to the encoders 60-1, 60-2, provided in the allocation channel strip portion 51 so as to be changed; thus – this suggests that a specific channel can be selected by user operating the corresponding SEL key switch ON and by pressing the knob control switch in the axial direction (and the push of one of the plurality of operation controllers)), wherein the processor does not detect the specific operation upon detecting the push operation without detecting the user operation of the specific operation controller (see TERADA [0029] The CPU 10 changes the current values of the parameters stored in the RAM 12 according to the operation of a control, FIG. 3 and [0038], [0044] Regarding the channel selection, a channel assigned to a channel strip of the corresponding SEL key is selected by operating any one of the SEL keys 61-1, 61-2,…in the allocation channel strip portion 51 to be turned on, [0045] Thus, each knob control provided in the selection channel operating portion 50 has a switch, such that a parameter value can be changed by rotation and an ON operation can be made by pressing the switch in the axial direction.  By performing the ON operation on one of the knob controls with the switches, the parameter which can be changed by the knob control can be assigned to the encoders 60-1, 60-2, provided in the allocation channel strip portion 51 so as to be changed,  FIG. 6 and [0042] in each channel strip of the channel strip portion 102 displayed on the touch panel 101, a state of a parameter .  

Regarding dependent claim 10, TERADA, in view of Lin, teach the audio processing apparatus according to claim 1, wherein the processor detects the second operation amount as a send level for a specific bus (see Lin [0092] In FIG. 9B, the user has selected has selected a different genre of Music, i.e., “Hip Hop.”  Accordingly, all of the dynamic equalization…are the predefined values for the “Hip Hop” sound profile, and one can see that these are different than the values for “Classical”.  As in FIG. 9A, if the user wishes, the user can modify any or all of the settings in FIG. 9B…the controls of the interface presented in FIG. 9B, [0082] Processor 410 can then use input received from input 440 to modify a sound profile according to a user’s preferences.  Processor 410 can then transmit the sound profile to a headphone connected through network interface 420; this suggests when the user selects “Hip .  

Regarding independent claim 11, claim 11 is an audio processing method that is substantially the same as the audio processing system apparatus of claim 1.  Thus, claim 11 is rejected for the same reason as claim 1.  Additionally, TERADA discloses an audio processing method ([0055] a flow chart of panel related processing executed in the digital mixer 1 (an audio processing method) according to the embodiments of the invention is shown in FIGS. 7A and 7B).

Regarding dependent claims 12-13 and 15-20, claims 12-13 and 15-20 are audio processing method claims that are substantially the same as the audio processing system of claims 2-3 and 5-10, respectively.  Thus, claims 12-13 and 15-20 are rejected for the same reasons are claims 2-3 and 5-10.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TERADA in view of Lin, as applied in the rejections of claims 3 and 13, and further in view of Norberg et al. (hereinafter Norberg), US 2008/0205681 A1.


TERADA and Lin do not expressly teach wherein the mode operation controller switches to the first mode upon the mode operation controller receiving a second user operation after having received the first user operation.  
However, Norberg teaches wherein a mode operation controller switches to a first mode upon the mode operation controller receiving a second user operation after having received a first user operation ([0038] To enable control of the headphone outlet, a headphone control mode switch button 22 is preferably disposed at a side 20 of the housing 12.  When the headphone control mode switch button 22 is pressed, the input device 14 will control the headphone…When the headphone control mode switch button 22 is released the device will return to default mode in which the bend of the selected channel and the cross-fade of the loudspeaker system output can be controlled; thus – this suggests that a control mode switch button (wherein the mode operation controller) can switch back to a default mode (switches to a first mode) once user input releases the switch button (upon the mode operation controller receiving a second user operation) after having received user input to press the button (after having received a first user operation)).
Because TERADA, in view of Lin, and Norberg address the same issue of an audio processing device with a mode controlling switch to switch between two modes, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a wherein the mode operation controller switches to the first mode upon the mode operation controller receiving a second user operation after having received the first user operation.  This modification would have been motivated by the desire to make it easy for a disc-jockey to activate a mode controlled using one hand (Norberg [0044]-[0045]).

Regarding dependent claim 14, claim 14 is an audio processing method that is substantially the same as the audio processing system apparatus of claim 4.  Thus, claim 14 is rejected for the same reason as claim 4.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Budampati et al., US 2011/0248862 A1 (Oct. 13, 2011) (ABSTRACT A method includes receiving, at a device operating in a first mode, a communication including a status indicator from a plurality of sensing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143